Citation Nr: 0520769	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served in the National Guard, with periods of 
active duty for training between April 1952 and April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a hearing before RO personnel in May 
2003 and at a hearing before the undersigned Veterans Law 
Judge sitting in North Little Rock, Louisiana, in May 2005.  
Transcript of these hearings are of record.


REMAND

It is asserted that the veteran experienced hearing loss as 
the result of being struck by lightning while on active duty 
for training in 1960 or 1961 and that he was subsequently 
exposed to acoustic trauma from explosions at close range 
during 1963 and again in 1965.  

The veteran's National Guard medical records are unavailable, 
except for the report of a September 1972 periodic National 
Guard examination.  This examination reflects the following 
findings: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

30
LEFT
15
15
20

25

The summary of defects and diagnoses consisted of the 
following:  "Decreased auditory acuity."

A September 1974 record from E. A. Gedosh, M.D. states:

[The veteran] comes in with the 
history of the relatively acute onset 
of a hearing problem.  He states this 
was a sudden onset of the ears 
stopping up and not opening up and he 
hasn't been able to hear well since 
then.  There has been no tinnitus or 
dizziness noted.

ENT examination today is within 
normal limits.  He has a bilateral 
high tone hearing loss at 4 and 8 
kilocycles but in the speech 
frequencies he has a 15-20 decibel 
conductive element at 500 cycles and 
less at 1000 cycles.

I think probably he has had a 
neurosensory loss bilaterally in the 
high frequencies, perhaps due to some 
noise exposure but he has had a 
sudden Eustachian tube dysfunction on 
the left which has caused some 
hearing loss.  I am going to put him 
on some Valsalva maneuvers and a 
decongestant.  I think this will 
probably take care of that problem.  
However, if he has further problems 
we'll be glad to see him.

Private treatment records, dated from May 1992 to June 2000, 
and VA outpatient treatment records, dated from June 2003 to 
April 2004, reflect bilateral sensorineural hearing loss.

At the time of a July 2002 VA examination, the veteran was 
diagnosed with profound sensorineural hearing loss in the 
right ear, and severe to profound sensorineural hearing loss 
in the left ear.  Following an examination of the veteran and 
a review of the claims folder, the examiner wrote:

The C-file contained no National 
Guard records, only civilian 
audiograms from 5/9/90 to 6/13/00.  
These audiograms indicate a rapid 
decrease in hearing, especially [in 
the right ear], over a short number 
of years.  There was also a letter 
from a physician dated Sept. 11, 
1974.  This letter indicated that he 
had some hearing loss in both ears.  
The letter added that there was a 
conductive component at 500 and 1000 
Hz and that Eustachian tube 
dysfunction was considered to be 
related to at least part of the 
hearing loss.  Unfortunately, there 
was no audiogram with detailed 
information.

An opinion regarding the relationship 
of his current hearing loss to his 
service in the National Guard cannot 
be rendered without additional 
information, including audiometric 
data from service medical records 
during basic training in 1957, the 
audiometric data described in the 
9/11/74 letter from Western Arkansas 
Ear, Nose & Throat, and physical 
examinations while in the National 
Guard.

The rapid decrease in hearing to a 
profound level as demonstrated by his 
private audiograms is not likely to 
be related to noise exposure.  It is 
more likely than not that his 
decrease in hearing is related to 
medical problems, possibly of a viral 
or systemic nature.

By a rating decision dated in June 2004, the RO granted the 
veteran's claim for entitlement to service connection for 
PTSD, holding that the condition was directly related to his 
stressful experience of being struck by lightning during 
active military service.

At the time of the VA examination in July 2002, the report of 
the medical examination completed in September 1972 in 
connection with the veteran's National Guard service was not 
in the claims folder.  Additionally, the RO subsequently 
conceded that the veteran had in fact been struck by 
lightning prior to this examination, an examination which did 
in fact show decreased auditory acuity.  Thus, the opinion 
offered by the VA examiner in July 2002 was based upon an 
incomplete record.  Accordingly, the Board concludes that the 
veteran should be accorded another examination.

The appeal is thus REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  The veteran should be scheduled 
for an examination by an appropriate 
specialist to determine the current 
severity of his hearing loss and for 
an opinion as to whether there is at 
least a 50 percent probability or 
greater that his current hearing loss 
is related to being struck by 
lightning in 1960 or 1961 or acoustic 
trauma prior to the examination in 
September 1972.  The claims folder 
should be available for review by the 
specialist prior to the examination.  
All indicated special tests and 
studies should be conducted. 

2.  Thereafter, the veteran's claim 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
and an adequate time to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

